       Case 3:20-cv-07811-RS Document 84 Filed 06/02/21 Page 1 of 2


 1   DWIGHT C. DONOVAN (SBN 114785)
     ddonovan@foxrothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, California 94104
     Telephone: 415.364.5540
 4
     RYAN A. ANDERSEN (Admitted Pro Hac Vice)
 5   ryan@vegaslawfirm.legal
     ANDERSEN LAW FIRM, LTD.
 6   3199 E. Warm Springs Road, Suite 400
     Las Vegas, Nevada 89120
 7   Telephone: 702.522.1992

8    JEFF NICHOLAS (Pro Hac Vice Pending)
     jnicholas@foxrothschild.com
 9   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor
10   Philadelphia, Pennsylvania 19103
     Telephone: 215.299.2000
11
     GUY LEWIS (Pro Hac Vice Pending)
12   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
13   12575 SW 67th Avenue
     Pinecrest, Florida 33156
14   Telephone: 305.442.1101

15   Attorneys for Claimants First 100, LLC,
     1st One Hundred Holdings LLC and Battle
16   Born Investments

17                           UNITED STATES DISTRICT COURT
18                        NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20   UNITED STATES OF AMERICA,                     CASE NO. 3:20-cv-7811-RS
21                     Plaintiff,                  NOTICE OF APPEARANCE OF COUN-
                                                   SEL
22         v.
23   APPROXIMATELY 69,370 BITCOIN
     (BTC), et al.,
24
                       Defendants.
25

26   FIRST 1200, LLC, 1st ONE HUNDRED
     HOLDINGS LLC and BATTLE BORN IN-
27   VESTMENTS,

28                     Claimants.



                                    NOTICE OF APPEARANCE OF COUNSEL
        Case 3:20-cv-07811-RS Document 84 Filed 06/02/21 Page 2 of 2


 1           PLEASE TAKE NOTICE that Dwight C. Donovan of Fox Rothschild LLP hereby
 2   appears on behalf of claimants First 1200, LLC; 1st One Hundred Holdings LLC; and
 3   Battle Born Investments in the above matter. Mr. Donovan's contact information is set
 4   forth above, along with the contact information for all other counsel for said claimants,
 5   and it is requested that he be added to the service list.
 6           Dated: June 2, 2021.
 7                                              FOX ROTHSCHILD LLP
8

 9                                              By
                                                   DWIGHT C. DONOVAN
10                                              Attorneys for Claimants First 1200, LLC; 1st
                                                One Hundred Holdings LLC; and Battle Born
11                                              Investments
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
                                    NOTICE OF APPEARANCE OF COUNSEL
     123285218v1
